DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Species Election filed on 04/07/2022.  Claims 1 – 13 and 15 – 17 are examined.

Election/Restrictions
Applicant’s election without traverse of Species A and sub-species A-1 in the reply filed on 04/07/2022 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B and Species C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/07/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1 “driving mechanism configured to move the flap door”.
Claim 15 “driving mechanism configured to pivot the flap door”
See MPEP 2181(I)(A) where ‘mechanism’ has been held to be a non-structural generic placeholder that may invoke 35 U.S.C. 112(f).  The linking word or phrase "configured to" is equivalent to ‘for’ or ‘means for’
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, l. 1 recites the limitation "wherein the door driver".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16, ll. 3 – 5 recites “the movable blind has a blocking configuration which covers the moveable blind and blocks airflow through the flap door into the air inlet, and an unblocking configuration which uncovers the moveable blind” which is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention because it is unclear how the movable blind can cover or uncover the movable blind.  In other words, how can a device cover or uncover itself?
Claim 17, ll. 1 – 2 recites “The air intake assembly of claim 16, wherein the movable blind includes arranged parallel to each other…” which is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention because one or more words appears to be missing between ‘included’ and ‘arranged’.  Therefore, the scope of the claimed invention is unclear/
Claim 17, l. 2 recites the limitation "the slats".  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mores et al. (9,731,831).
Regarding Claim 1, Mores discloses, in Col. 18, ll. 10 – 30 and Figs. 1, 2, 6, 15, and 16, all the claimed limitations including an aircraft (Fig. 1) including an air intake (9 – Figs. 15 and 16) which comprises: an air duct (defined by 11a, 11b) arranged inside the aircraft (2, 12a, and 12b – aircraft outer surface), an inlet at an end (where airstream 14 flowed into the air duct) of the air duct (11a, 11b) and adjacent an outer surface (2, 12a, and 12b) of the aircraft, a flap door (13) attached to the outer surface (at 15b) and configured to overlap the inlet to the air duct (shown in Fig. 15), and a door driving mechanism [Interpreted as actuator 22, 22b], wherein: the air intake (9) is configured to direct airflow (14) entering the inlet to the inside of the aircraft (Figs. 15 and 16), the flap door (9) is hinged (21 – Fig. 6, Col. 14, ll. 1 – 5 and Col. 17, ll. 15 - 20) at a first end to the inlet (at 15b), the driving mechanism [Interpreted as actuator 22, 22b] is configured to move the flap door (13) between at least two positions (Fig. 15 and Fig. 16), wherein said at least two positions are: a closed position (Fig. 15) wherein the flap door closes the inlet, and an opened position (Fig. 16) wherein the flap door (13) forms an angle (a) with respect to the closed position (Fig. 15) of the flap door and the angle (a) is different from zero (0), the flap door (13) comprises a barrier filter (Col. 4, ll. 5 - 25) configured to filter an incoming airflow into the air duct (14a – cleaned intake air – Col. 19, ll. 10 – 15 and Fig. 15), and the door driving mechanism [Interpreted as actuator 22, 22b] is configured to move the flap door (13) from the closed position (Fig. 15) to an opened position (Fig. 16) by pivoting (rotate around axis 21) the flap door (13) about the first end (at 15b) towards outside of the aircraft and towards a rear part of the aircraft (shown in Fig. 16).
Re Claim 2, Mores discloses the invention as claimed and as discussed above, including wherein the barrier filter (Col. 4, ll. 5 - 25) comprises: a first side (Fig. 15 - side facing the lateral airstream 30) facing outward of the air duct while the flap door is in the closed position (Fig. 15), and a second side (side opposite the first side) facing inward of the air duct while the flap door is in the closed position (Fig. 15).
Regarding Claim 15, Mores discloses, in Col. 18, ll. 10 – 30 and Figs. 1, 2, 6, 15, and 16, all the claimed limitations including an air intake assembly (9 - Figs. 15 and 16) in an aircraft (Fig. 1) and comprising: an air duct (defined by 11a, 11b) within the aircraft (2, 12a, and 12b – aircraft outer surface), an air inlet (where airstream 14 flowed into the air duct) of the air duct (11a, 11b) adjacent an exterior surface (2, 12a, and 12b) of the aircraft; a flap door (13) having a first edge (at 15b) attached by a hinge (21 – Fig. 6, Col. 14, ll. 1 – 5 and Col. 17, ll. 15 - 20) to the aircraft; a door driving mechanism [Interpreted as actuator 22, 22b] configured to pivot the flap door (13) about the hinge (21) between a closed position (Fig. 15) which covers and closes the air inlet and an open position (Fig. 16) at which the flap door (13) forms an angle (a) with respect to the closed position (Fig. 15) of the flap door (13); a barrier filter attached to the flap door (13) and configured to filter air (14a – cleaned intake air – Col. 19, ll. 10 – 15 and Fig. 15) flowing through the air inlet while the flap door is in the closed position (Fig. 15).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 – 6, 9 – 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mores et al. (9,731,831) in view of Vokes (2,381,705).
Re Claim 3, Mores teaches the invention as claimed and as discussed above; except, wherein the air intake comprises at least one movable blind and an actuator configured to move the at least one movable blind between two positions which include: a blocking position wherein the at least one movable blind covers the barrier filter, and a non-blocking position wherein the at least one movable blind uncovers the barrier filter.
	Vokes teaches, in Figs. 1 – 10, a similar air intake having at least one movable blind (9 – Fig. 1) and an actuator (12, 13) configured to move the at least one movable blind (9) between two positions which include: a blocking position (Figs. 2 and 3) wherein the at least one movable blind (9) covers the barrier filter (1 and 3), and a non-blocking position (Fig. 1) wherein the at least one movable blind (9) uncovers the barrier filter (1 and 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mores with the at least one movable blind and an actuator configured to move the at least one movable blind between two positions taught by Vokes, because all the claimed elements, i.e., air intake barrier filter, the actuator configured to move the at least one movable blind between two positions which include: a blocking position wherein the at least one movable blind covers the barrier filter, and a non-blocking position wherein the at least one movable blind uncovers the barrier filter, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., when the plurality of movable blinds were in the non-blocking position (open) outside air would flow through the barrier filter resulting in cleaned air flowing through the air duct while outside air would have been prevented from flowing through the barrier filter when the plurality of movable blinds were in the blocking position.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claims 4 and 5, Mores, i.v., Vokes, teaches the invention as claimed and as discussed above; except, (Claim 4) wherein the at least one movable blind is arranged on the flap door and comprises a plurality of slats and (Claim 5) wherein each of the plurality of slats is attached at one end of the slat to the flap door.  Vokes further teaches, in Figs. 1 – 3, (Claim 4) wherein the at least one movable blind (9) is arranged on the flap door (1 and 3) and comprises a plurality of slats (9) and (Claim 5) wherein each of the plurality of slats (9) is attached at one end (10) of the slat to the flap door (1 and 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mores, i.v., Vokes, with the (Claim 4) wherein the at least one movable blind is arranged on the flap door and comprises a plurality of slats and (Claim 5) wherein each of the plurality of slats is attached at one end of the slat to the flap door taught by Vokes, because all the claimed elements, i.e., air intake barrier filter, the at least one movable blind arranged on the flap door and comprises a plurality of slats, wherein each of the plurality of slats is attached at one end of the slat to the flap door, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., when the plurality of movable blinds were in the non-blocking position (open) outside air would flow through the barrier filter resulting in cleaned air flowing through the air duct while outside air would have been prevented from flowing through the barrier filter when the plurality of movable blinds were in the blocking position.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 6, Mores teaches the invention as claimed and as discussed above; except, further comprising at least one movable blind located one a side of the barrier filter.
	Vokes teaches, in Figs. 1 – 10, a similar air intake having at least one movable blind (9 – Fig. 1) located one a side of the barrier filter (1 and 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mores with the at least one movable blind located one a side of the barrier filter taught by Vokes, because all the claimed elements, i.e., air intake barrier filter, the at least one movable blind between two positions which include: a blocking position wherein the at least one movable blind covers the barrier filter, and a non-blocking position wherein the at least one movable blind uncovers the barrier filter, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., when the plurality of movable blinds were in the non-blocking position (open) outside air would flow through the barrier filter resulting in cleaned air flowing through the air duct while outside air would have been prevented from flowing through the barrier filter when the plurality of movable blinds were in the blocking position.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 9, Mores, i.v., Vokes, teaches the invention as claimed and as discussed above; except, wherein one movable blind is hinged to the inlet.  Vokes further teaches, in Figs. 1 – 3, wherein one movable blind (9) is hinged (7) to the inlet.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mores, i.v., Vokes with the further teachings of Vokes because hinging the at least one movable blind to the inlet facilitated the at least one movable blind pivoting with the flap door (1 and 3) between the closed position (Fig. 1) and the open position (Fig. 2).
Re Claim 10, Mores, i.v., Vokes, teaches the invention as claimed and as discussed above, and Mores further teaches, in Fig. 16, wherein the door driver [interpreted as ‘door driving mechanism’ 22, 22b] are configured for moving the flap door (13) to at least two opened positions (Col. 15, ll. 40 – 60 teaches flap door rotation angles ranging between -90° to +90° which spans a plurality of different positions), one of the two opened positions being a cleaning position (Col. 15, ll. 40 – 45 and Col. 18, ll. 20 - 30) wherein the flap door forms a first angle (a1 – any angle) with respect to the closed position (Fig. 15) of the flap door (13), wherein in the cleaning position the flap door (13) is arranged towards outside of the air duct (shown in Fig. 16).
Mores, i.v., Vokes, as discussed above, is silent on another of the two opened positions being: a scoop position wherein the flap door forms a second angle (a2) with respect to the closed position of the flap door, wherein in the scoop position the flap door is arranged towards outside of the air duct.  However, Mores further teaches, Col. 15, ll. 40 – 60 teaches flap door rotation angles ranging between -90° to +90° which spans a plurality of different positions.  
Thus, improving a particular device (movable flap door of an air intake), based upon the teachings of such improvement in Mores, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the movable flap door of an air intake of Mores, i.v., Vokes, and the results would have been predictable and readily recognized, that the door driving mechanism (actuator) would have moved the movable flap door to a plurality of different angles relative to the closed position to facilitate cleaning the barrier filter (Fig. 16) using the exterior lateral air flow (30) when the movable blinds were in the non-blocking position and to facilitate scooping a portion of the exterior lateral air flow (30) into the air duct inlet end when the movable blinds were in the blocking position. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 11, Mores, i.v., Vokes, teaches the invention as claimed and as discussed above, including wherein the actuator is configured to move the at least one movable blind to the non-blocking position when the flap door is in the cleaning position.  As discussed in Claim 10 rejection above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Mores, i.v., Vokes, required the actuator to move the at least one movable blind to the non-blocking position (open airflow position) when the flap door is in the cleaning position because the cleaning position required flowing a portion of the exterior lateral air flow (30) through the barrier filter from the second side (inward facing side) to the second side (outward facing side) to blow out debris accumulated on/in  said second side.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 12, Mores, i.v., Vokes, teaches the invention as claimed and as discussed above, including wherein the actuator are configured for moving at least one movable blind to the blocking position when the flap door is in the scoop position.
As discussed in Claim 10 rejection above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Mores, i.v., Vokes, required the actuator to move the at least one movable blind to the blocking position (closed position blocking airflow through barrier filter) when the flap door is in the scoop position because the scoop position required flowing a portion of the exterior lateral air flow (30) into the opening between the exterior surface (12a – Fig. 16) and the barrier filter end (15a) angled away from the exterior surface (12a – Fig. 16) while blocking said portion of the exterior lateral air flow (30) from flowing through the barrier filter by said movable blinds being in the blocking position so that said portion of the exterior lateral air flow (30) would have been scooped into the air duct inlet end.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 13, Mores, i.v., Vokes, teaches the invention as claimed and as discussed above; except, wherein the door driving mechanism is configured to move the flap door to a fallback position where the flap door forms a third angle (a3) with respect to the closed position of the flap door, the third angle (a3) being different to the first angle (a1) and to the second angle (a2).  However, Mores further teaches, in Col. 15, ll. 40 – 60, flap door rotation angles ranging between -90° to +90° which spans a plurality of different positions.
Thus, improving a particular device (movable flap door of an air intake), based upon the teachings of such improvement in Mores, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the movable flap door of an air intake of Mores, i.v., Vokes, and the results would have been predictable and readily recognized, that the door driving mechanism (actuator) would have moved the movable flap door to a plurality of different angles (a1 – cleaning position, a2 – scoop position, a3 – fallback position, etc.) relative to the closed position because Mores taught, in Col. 15, ll. 40 – 60, that flap door rotation angles ranging between -90° to +90° which spans a plurality of different flap door angles and corresponding positions. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 16, Mores teaches the invention as claimed and as discussed above; except, further comprising a movable blind attached to the flap door and overlapping the barrier filter, wherein the movable blind has a blocking configuration which covers the moveable blind and blocks airflow through the flap door into the air inlet, and an unblocking configuration which uncovers the moveable blind and allows airflow through the flap door.
	Vokes teaches, in Figs. 1 – 10, a similar air intake having a movable blind (9 – Fig. 1) attached to the flap door (1 and 3) and overlapping the barrier filter (1), wherein the movable blind (9) has a blocking configuration (Figs. 2 and 3) which covers the moveable blind and blocks airflow (Fig. 3) through the flap door (1 and 3) into the air inlet, and an unblocking configuration (Fig. 1) which uncovers the moveable blind and allows airflow through the flap door (1 and 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mores with a movable blind attached to the flap door and overlapping the barrier filter, wherein the movable blind has a blocking configuration which covers the moveable blind and blocks airflow through the flap door into the air inlet, and an unblocking configuration which uncovers the moveable blind and allows airflow through the flap door taught by Vokes, because all the claimed elements, i.e., air intake barrier filter, the at least one movable blind movable between two positions which include: a blocking position wherein the at least one movable blind covers the barrier filter, and a non-blocking position wherein the at least one movable blind uncovers the barrier filter, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., when the plurality of movable blinds were in the non-blocking position (open) outside air would flow through the barrier filter resulting in cleaned air flowing through the air duct while outside air would have been prevented from flowing through the barrier filter when the plurality of movable blinds were in the blocking position.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 17, Mores, i.v., Vokes, teaches the invention as claimed and as discussed above; except, wherein the movable blind includes arranged parallel to each other, and each of the slats pivots about a respective axis to change the movable blind between the blocking and unblocking configurations.
Vokes further teaches, in Figs. 1 – 3, wherein the movable blind (9) includes arranged parallel to each other, and each of the slats (9) pivots about a respective axis (10) to change the movable blind between the blocking (Fig. 3) and unblocking (Fig. 1) configurations.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mores, i.v., Vokes, the movable blind includes arranged parallel to each other, and each of the slats pivots about a respective axis to change the movable blind between the blocking and unblocking configurations taught by Vokes, because all the claimed elements, i.e., the at least one movable blind comprises a plurality of parallel slats, wherein each of the plurality of slats pivots about a respective axis to change the movable blind between the blocking and unblocking configurations, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., when the plurality slats of the movable blind were in the non-blocking position (open) outside air would flow through the barrier filter resulting in cleaned air flowing through the air duct while outside air would have been prevented from flowing through the barrier filter when the plurality slats were in the blocking position.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 8 depends from Claim 7 and is similarly objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741